t c no united_states tax_court ismat m abeid petitioner v commissioner of internal revenue respondent docket no filed date p a nonresident_alien residing in israel during and years in issue became entitled to annual payments of dollar_figure each by virtue of a purchase of a dollar_figure ticket that won a lottery sponsored by the state of california p received a payment of dollar_figure from the california state lottery in each of the years in issue p filed u s federal_income_tax returns for those years in which he took the position that the payments were not subject_to u s tax r determined that the payments were subject_to u s tax under sec_871 i r c resulting in a deficiency for each year in issue p contends that the payments constitute annuities within the meaning of par of art of the income_tax convention date u s -isr hein’s no kav at xxii treaty and are therefore exempt from u s tax pursuant to paragraph of article of the treaty which provides that annuities shall be taxable only in the jurisdiction in which the recipient resides held the payments at issue are not annuities as that term is defined in the treaty because they were not paid under an obligation to make the payments in return for adequate_and_full_consideration as provided in the treaty accordingly the payments are subject_to u s tax as determined by r donald l feurzeig for petitioner paul r zamolo and rebecca duewer for respondent opinion gale judge this case is before us on the parties’ cross- motions for summary_judgment under rule the issue for decision is whether certain payments received by petitioner from a lottery operated by the state of california california state lottery are exempt from u s taxation pursuant to the income_tax convention date u s -isr hein’s no kav u s - israel income_tax treaty or treaty summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code for the taxable years in issue together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir in the instant case the parties agree that there are no genuine issues of material fact and that judgment may be rendered as a matter of law in support of their respective motions each party has submitted a memorandum of points and authorities a hearing on the motions was also held the parties do not dispute that at the time of filing of the petition petitioner was a resident of israel during while residing in california petitioner an israeli citizen purchased a california state lottery ticket for dollar_figure that ticket won the super lotto lottery entitling petitioner to receive annual payments of dollar_figure from the california state lottery for years petitioner did not have a choice as to the timing or manner of payment of his lottery winnings during and years in issue petitioner resided in israel for each of the years in issue petitioner received payments of dollar_figure in california state lottery the parties have stipulated that review of this case shall be by the u s court_of_appeals for the d c circuit winnings but did not report these amounts as income on his federal_income_tax returns filed as a nonresident_alien for purposes of computing his israeli income_tax_liability for the years in issue petitioner took the position that the payments were lottery winnings exempt from israeli income_tax petitioner did not pay any israeli income_tax on account of the payments in a notice_of_deficiency respondent determined that the lottery payments were includible in petitioner’s taxable_income pursuant to sec_871 resulting in a deficiency of dollar_figure for each year in issue in his petition petitioner alleges that the payments are exempt from u s taxation pursuant to the u s -israel income_tax treaty because they constitute annuities within the meaning of paragraphs and of article of the treaty in general interest dividends rents salaries wages premiums annuities compensations remunerations emoluments and other fixed_or_determinable_annual_or_periodical_gains_profits_and_income received by a nonresident_alien from sources within the united_states and that are not effectively connected with a u s trade_or_business are subject_to a percent tax sec_871 gambling winnings paid to a nonresident_alien fall within this provision barba v united_states cl_ct with limited exceptions see sec_871 annual payments of state lottery winnings are treated as gambling winnings rusnak v commissioner tcmemo_1987_249 see also sec_3402 treating certain proceeds from wagers in state-conducted lotteries as gambling winnings the provisions of the internal_revenue_code are applied to a taxpayer however with due regard to any treaty obligation of the united_states which applies to such taxpayer sec_894 the u s -israel income_tax treaty hein’s no kav at xxii provides article 20--private pensions and annuities alimony and annuities paid to an individual who is a resident of one of the contracting states shall be taxable only in that contracting state the term annuities as used in this article means a stated sum paid periodically at stated times during life or during a specified number of years under an obligation to make the payments in return for adequate_and_full_consideration other than services rendered petitioner’s position is that the payments he received we note that whether annual payments of state lottery winnings are categorized under sec_871 as annuities as the term is used in that section or as fixed_or_determinable_annual_or_periodical_gains_profits_and_income is immaterial in the instant case as the tax imposed by sec_871 applies to either category as discussed hereinafter the result in this case turns upon the meaning of annuities as used in the u s - israel income_tax treaty during the years at issue from the california state lottery were an annuity within the meaning of the treaty and therefore exempt from taxation by the united_states under article thereof while respondent does not dispute that petitioner was a resident of israel entitled as such to the benefits of the treaty respondent nonetheless contends that the treaty provides no exemption for the payments at issue because they are not an annuity as defined in the treaty consequently the payments are taxable under sec_871 as u s -sourced income of a nonresident_alien to support his position that the payments constitute an annuity petitioner relies on our decision in 116_tc_142 revd and remanded 342_f3d_85 2d cir in which we held that annual payments of a state lottery prize were an annuity for petitioner has not claimed he was in the business of gambling or that the lottery winnings were effectively connected with a u s trade_or_business within the meaning of sec_871 although the court_of_appeals for the second circuit reversed our decision in estate of gribauskas insofar as it held that the lottery prize must be valued pursuant to the valuation tables prescribed in sec_7520 the court_of_appeals left undisturbed our holding that the annual payments of the lottery prize constituted an annuity for purposes of sec_7520 342_f3d_85 2d cir revg and remanding 116_tc_142 see also estate of 262_f3d_1028 9th cir annual payments of a lottery prize constitute an annuity valuation of which is made outside tables prescribed by sec_7520 purposes of sec_7520 see also estate of cook v commissioner tcmemo_2001_170 affd 349_f3d_850 5th cir however we do not believe our holding in estate of gribauskas helps petitioner here article of the u s - israel income_tax treaty hein’s no kav at viii provides that any term used in this convention and not defined in this convention shall unless the context otherwise requires have the meaning which it has under the laws of the contracting state whose tax is being determined emphasis added as noted annuities as used in the treaty is defined in the treaty the treaty definition as pertinent here provides that annuities means a stated sum paid periodically at stated times under an obligation to make the payments in return for adequate_and_full_consideration other than services rendered in estate of gribauskas in holding that annual payments of a lottery prize were an annuity for purposes of sec_7520 we decided that it was the characteristics of the payment stream as fixed and periodic that generally determined whether the petitioner notes that in estate of gribauskas we described our holding as a conclusion that annual payments of lottery winnings constitute an annuity for tax purposes and within the meaning of sec_7520 116_tc_142 emphasis added as discussed hereinafter our conclusion in this case is based upon a construction of the term annuities as defined in the u s - israel income_tax treaty accordingly we express no opinion regarding the extent to which our holding in estate of gribauskas may impact the meaning of annuity as used elsewhere in the internal_revenue_code arrangement was an annuity one of the arguments advanced by the taxpayer was that the annual payments of the lottery prize could not constitute an annuity because the consideration provided was only the dollar_figure paid for the lottery ticket rather than a substantial premium estate of gribauskas v commissioner t c pincite in rejecting that argument we reasoned that while a substantial premium might be characteristic of a commercial_annuity it need not be present in a private_annuity an arrangement that we concluded also fell within the scope of the term annuity as used in sec_7520 id pincite thus the nature of the consideration provided was not determinative of whether an arrangement constituted an annuity for purposes of sec_7520 by contrast the definition of annuities provided in the u s -israel income_tax treaty requires that the obligation to make the payments have arisen in return for adequate_and_full_consideration consequently the fact that the payments at issue in this case may qualify as an annuity for purposes of sec_7520 under the holding in estate of gribauskas does not determine whether they constitute an annuity under the u s - israel income_tax treaty the latter depends upon whether the payments were made in return for adequate_and_full_consideration within the meaning of article of the treaty the term adequate_and_full_consideration is not defined in the treaty thus pursuant to article of the treaty the term shall unless the context otherwise requires have the meaning which it has under the laws of the contracting state whose tax is being determined here the united_states the term adequate_and_full_consideration appears extensively in the internal_revenue_code generally followed by the phrase in money or money’s worth in a multitude of contexts the term is generally used to connote a purchase or exchange of property that is bona_fide and at an arm’s-length price as distinguished from a gift or other transfer of property between persons who do not transact at arm’s length a definition of adequate_and_full_consideration appearing in the regulations under sec_6323 concerning the validity and priority of tax_liens provides that adequate_and_full_consideration means consideration that has a reasonable relationship to the true value of the interest in property the meaning of the phrase in money or money’s worth when it follows adequate_and_full_consideration has been interpreted to confine the scope of consideration to money or its equivalent ie to exclude a mere promise or agreement as consideration see eg 324_us_303 since the only consideration that petitioner claims is adequate_and_full_consideration in this case is money we do not believe the absence of the in money or money’s worth qualifier in the treaty language has any material effect on the analysis herein see eg sec_274 sec_675 sec_2035 sec_2036 sec_2037 sec_2038 sec_2040 sec_2043 sec_2043 sec_2053 sec_2055 sec_2056 sec_2106 sec_2512 sec_2522 sec_2523 sec_6019 sec_6323 acquired sec_301_6323_h_-1 proced admin regs see also 60_tc_211 for estate_tax purposes adequate_and_full_consideration in money or money’s worth generally means consideration of equivalent amount to the property transferred for it petitioner contends that the consideration element of the treaty definition has been met here by virtue of the fact that the california state lottery received adequate_and_full_consideration for the payments made to petitioner from all purchasers of tickets for the lottery he won according to petitioner the terms of the treaty do not require that the recipient of the lottery payments be the source of the consideration rather it is sufficient if the payor california state lottery received adequate_and_full_consideration from any source--in this case the other purchasers of lottery tickets we do not believe petitioner’s theory comports with the language of the treaty the california state lottery’s obligation to make the payments at issue was not in return for any consideration provided by the nonwinning purchasers of lottery tickets the consideration provided by these purchasers was in return for and fully expended for a chance to win the lottery ie a wager cf 46_tc_136 purchase_price of a lottery ticket is consideration expended for chance to win not a contribution to the sponsoring charity affd 388_f2d_476 6th cir the other purchasers of tickets in the lottery won by petitioner did not provide consideration in return for the california state lottery’s obligation to make the subject payments to petitioner petitioner argues in the alternative that if the treaty is construed to require that adequate_and_full_consideration come from the recipient of the lottery payments then he provided such consideration because he paid the full undiscounted price for the winning lottery ticket namely dollar_figure we disagree petitioner’s contention mischaracterizes the transaction which gave rise to his right to the lottery payments the dollar_figure paid_by petitioner was not adequate_and_full_consideration for the right to annual payments of dollar_figure one dollar bears no reasonable relationship to the value of such a right nor was the right transferred to him in return for the dollar_figure of consideration he provided the dollar_figure paid_by petitioner was the consideration for the ticket itself ie for the wager this dollar_figure consideration was fully expended for and secured only a chance to win the right to the payments at issue herein cf the conclusion that the dollar_figure consideration was expended for the wager itself is consistent with the definition of wager for purposes of sec_3402 governing withholding from certain gambling winnings including those from state-conducted lotteries that are proceeds from a wager the regulations under that section provide that in order for a transaction in which a chance to win a prize is acquired to be treated as a wager consideration must have been provided to obtain such continued goldman v commissioner supra petitioner became entitled to the stream of payments not by reason of any exchange of consideration but by virtue of winning a wager a separate taxable_event under u s tax law constituting an accession to wealth see eg 292_f2d_630 5th cir 25_tc_936 lutz v commissioner tcmemo_2002_89 lyszkowski v commissioner tcmemo_1995_235 affd without published opinion 79_f3d_1138 3d cir thus the payments petitioner received from the california state lottery were neither in return for the dollar_figure consideration he cites nor was this consideration adequate and full with respect to those payments the payments were the proceeds of a winning wager ie gambling winnings petitioner also relies upon estate of shackleford v united_states aftr 2d ustc par big_number e d cal affd 262_f3d_1028 9th cir to support his claim that the dollar_figure purchase_price of the lottery ticket was adequate_and_full_consideration for the lottery payments in that case a decedent lottery winner’s estate argued that the decedent’s right to california lottery payments if deemed an annuity should not be included in the gross_estate by virtue of sec_2039 continued chance see sec_31_3402_q_-1 example employment_tax regs sec_2039 limits the inclusion in the gross_estate of the value of certain annuities to only such part of the value of the annuity as is proportionate to that part of the purchase_price therefor contributed by the decedent accordingly the estate argued since the decedent had provided only dollar_figure towards the purchase_price of the annuity represented by the lottery payments which was an infinitesimal percentage of the purchase_price contributed by the other purchasers of tickets in the same lottery the portion of the annuity includible in the gross_estate should be zero the district_court rejected this argument concluding that no portion of the annuity qualified for exclusion under sec_2039 because the interest in the lottery payments represents the accumulated wealth of the decedent estate of shackleford v united_states aftr 2d pincite2 ustc par at big_number consequently the entire annuity was includible in the gross_estate petitioner here reasons that since the district_court in estate of shackleford rejected the argument that a dollar_figure lottery ticket constituted only part of the purchase_price within the meaning of sec_2039 of the annuity resulting from the lottery win and instead required that the entire annuity be included in the gross_estate it follows that the decedent’s dollar_figure payment for the lottery ticket constituted the entire purchase_price for the annuity thus petitioner reasons if the dollar_figure price of the lottery ticket was the entire purchase_price of the resulting annuity for purposes of sec_2039 it must by extension also constitute adequate_and_full_consideration for the annuity petitioner’s reliance on estate of shackleford is misplaced the district_court therein did not conclude that the entire annuity was includible in the gross_estate because the annuity was acquired solely through decedent’s purchase of a dollar_figure lottery ticket instead the court reasoned that full inclusion was required because the taxpayer had not shown that any part of the lottery payments was ‘attributable to contributions by the surviving beneficiary or contributions from another as a gift ’ estate of shackleford v united_states aftr 2d pincite2 ustc at big_number quoting 613_f2d_802 the district court’s conclusion that the annuity represents the accumulated wealth of the decedent id comports with our view that the obligation to pay out lottery winnings arises from the lottery participant’s winning a wager not from his providing adequate_and_full_consideration we therefore hold that the payments petitioner received from the california state lottery were not an annuity within the meaning of the u s -israel income_tax treaty because the payments did not arise from the exchange of adequate_and_full_consideration rather they were the result of winning a wager thus the sums were not paid under an obligation to make the payments in return for adequate_and_full_consideration emphasis added within the meaning of article of the treaty as the treaty is silent with respect to gambling winnings and petitioner has failed to establish that the payments at issue were an annuity within the treaty’s meaning the treaty does not prevent the united_states from imposing a tax under sec_871 upon such payments accordingly respondent is entitled to judgment as a matter of law we shall therefore grant respondent’s cross-motion for summary_judgment and deny petitioner’s motion to reflect the foregoing an appropriate order and decision will be entered
